Citation Nr: 1641735	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  04-41 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to June 16, 2009.



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1981 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In regard to the matter on appeal, the case was remanded in February 2015 and May 2016 for further development.   The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran was unable to secure or maintain substantially gainful employment for the portion of the appeal period prior to June 16, 2009.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the grant of  TDIU from June 30, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18,4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination as to this issue, no further discussion of compliance with VA's duty to notify and assist is necessary.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16 (b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).


The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his or her disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993).  Rather, the evidence must show that he or she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.   Consideration may be given to a veteran's education, training, and special work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

The Board notes that the RO granted entitlement to TDIU effective from June 16, 2009, and, thus, that period will not be addressed herein.   

In this case, the Veteran has asserted that he has been unable to obtain and maintain substantially gainful employment primarily due to his service-connected back disability but also due to his service-connected cervical spine, bilateral knee, and bilateral foot disabilities.  See Veteran's February 2004 statement; May 2012 VA Form 21-8940.

As noted by the Acting Director, Compensation Service in his June 2016 administrative decision, prior to June 16, 2009, the Veteran had a combined rating of 50%. He was service-connected for left knee degenerative joint disease, status post meniscectomy with locking and stiffness, evaluated at 20% from January 18, 2007, to February 12, 2007, with a temporary 100% evaluation assigned from February 13, 2007, to April 30, 2007; a 20% evaluation was assigned from May 1, 2007. Additional service-connected disabilities included lumbar strain evaluated at 20%, Tourette's Syndrome left foot neuropathy, and asthma, each evaluated at 10%, and a non-compensable evaluation for dermatographic urticarial.

Hence, prior to June 16, 2009, the Veteran's combined disability rating does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU and, thus, his claim must considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b) all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability should be referred to the Director of Compensation Service.  Accordingly, in May 2016, the Board remanded the issue for referral to the Director of Compensation Service for a determination as to whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

In June 2016, the Acting Director denied entitlement to TDIU on an extraschedular basis.  The Acting Director found that there was no evidence that the Veteran's service-connected disabilities prevented him from working prior to June 16, 2009, referencing the Veteran's reported attempts to find work during the appeal period and his brief attempt to work.  The Director concluded that this evidence indicated that the Veteran was able to work and was therefore not unemployable.  Furthermore, the Director found that the severity of the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to June 16, 2009. 

The Board has jurisdiction to review the entirety of the Director's decision denying or assigning an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57  (2015).  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling v. Principi, 15 Vet.App. 1, 10 (2001), the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38  (2015) (citing 38 U.S.C.A. §§ 511 (a), 7104(a); 38 C.F.R. § 4.16 (b)).

Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) has been remanded and referred to the Director, and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  Cf. Anderson v. Shinseki, 22 Vet.App. 423, 427   (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321 (b)(1)] on appeal").

A review of the record reveals that the Veteran has a high school diploma.  An April 2006 VA examination noted a post-service occupational history which included working in a hospital and working as a car mechanic.  The Veteran was also employed as a heating and air conditioning technician and a boiler technician.  The Veteran was last employed in March 2001 as a boiler technician.  The Veteran has stated that due to back pain, knee instability, and foot pain, he was unable to lift or carry tools and equipment as required by his occupation.  In addition, he had difficulty climbing stairs and ladders.  See May 2012 VA Form 21-8940.   

Initially, the Board finds the Veteran's statements that he is unemployable due to his service-connected disabilities to be credible.  Indeed, in February 2004, several months after he filed a claim for his low back disability, the Veteran stated that he was unable to obtain work and support himself or his family due to his lumbar spine disability.  Moreover, during an April 2004 spine examination, the Veteran stated that he worked in heating and air conditioning until 2001; he reported that he had to stop because he could not stand the pain in his lower back region which was associated with the type of work he was doing.  At the time of the examination, the Veteran had been unemployed since March 2001.  In a November 2007 written submission, the Veteran stated that he had been unable to find any gainful employment as he had always been working in the service and maintenance fields which required manual labor, lifting, climbing, and stooping.   The Veteran also stated that due to his service-connected asthma and skin disabilities, he had to be careful about exposure to various harmful chemicals. 

A January 2005 physical therapy outpatient evaluation revealed that the Veteran reported ongoing hip and back pain following an 18 year old injury where he was thrown against a wall by a boiler explosion.  The Veteran's employment history included  physical labor; he was noted to have last worked as a boiler worker but was not currently working.   His functional impairment included sitting and walking limited to 20 minutes and standing limited to 10 minutes.  In addition, rolling and climbing stairs was difficult.   The Veteran was assessed with decreased motion, strength, and activities of daily living. 

During a November 2008 VA orthopedic examination, the Veteran stated that standing, squatting, and walking caused flare-ups of his left foot pain.  The Veteran reported that he last worked in 2002 and that his left foot disability affected his usual occupation with respect to lifting, climbing, crouching, and carrying heavy objects.  The VA examiner indicated that the Veteran's left foot peripheral nerve damage affected his performance in his prior occupational duties. 

The Board notes that the evidence of record reflects that the Veteran has a work history that is limited to work involving physical labor.  The evidence does not reflect that the Veteran has ever held any other type of job during his post-service  career.  

Upon review of the record, the Board finds that the most probative evidence of record reflects that, prior to June 16, 2009, the Veteran was unemployable due to his service-connected disabilities in light of his education and employment history.  The Veteran's educational and occupational history reflects that he is high school educated and is limited to manual labor in regard to his vocational training.  Significantly, his prior work experience involved manual labor, and not sedentary work.  Furthermore, the evidence reveals that the Veteran has multiple service-connected disabilities related to his back, knees, and feet which functionally impair him physically and which would, in combination, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and education.   The foregoing evidence suggests that the Veteran's service-connected disabilities, when viewed in light of his educational background and work history, preclude him from obtaining and maintaining substantially gainful employment.

In his December 2015, argument to the Board, the Veteran's attorney contended that an effective date of June 30, 2003, was warranted for the grant of entitlement to a TDIU.  The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities prior to June 16, 2009.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU effective June 30, 2003, is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

Entitlement to TDIU pursuant to 38 C.F.R. § 4.16 (b) is granted, effective from June 30, 2003, subject to the regulations governing the payment of monetary awards.

____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


